DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-Final Rejection on the merits of this application. Claims 1-18n are rejected and currently pending, as discussed below.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because they are directed to a judicial exception without significantly more.

Regarding Independent Claim 1:
Step 1: Claim 1 is a method claim that recites the steps of acquiring a request for global navigation, generating at least two requests for local navigation, controlling at least two 
Step 2A Prong 1: Claim 1 recites the steps of processing associated requests, and determining a target global navigation route. These steps recite an abstract idea which is directed to a mental process.
Step 2A Prong 2: Claim 1 recites the additional processing circuitry of a cross-region-navigation server in the preamble, and the steps of acquiring a request and generating at least two requests. The limitation of a cross-navigation server is recited as generic computer components necessary to perform the abstract idea. The steps of acquiring a request and generating at least two requests is considered insignificant extra-solution activity, as they are no more than mere necessary data gathering and outputting needed to perform the abstract idea. Accordingly, these additional limitations do not integrate the abstract idea into a practical application, as they do not provide any meaningful limitations on practicing the abstract idea.
Step 2B: The additional elements in this claim amount to no more than mere instructions to apply the exception using a generic computer component and mere necessary data gathering and outputting. The same analysis applies in this step as discussed above in Step 2A Prong Two. Therefore, independent Claim 1 is ineligible.

Regarding Dependent Claims 2-6:
Step 1: Claims 2-6 depend from Claim 1 and include the additional steps of determining an adjacent point (Claim 2), generating a request for the local navigation (Claim 2), 
Step 2A Prong 1: The claims recite the steps of determining an adjacent point, determining the adjacent point, determining a local start point and a local end point, determining features, determining the target global navigation route, and processing requests. These steps recite an abstract idea which is directed to a mental process.
Step 2A Prong 2: The claims recite the additional steps of generating a request, generating the request, and generating requests. These steps are considered insignificant extra-solution activity, as they are no more than mere necessary data gathering and outputting needed to perform the abstract idea. Accordingly, these additional limitations do not integrate the abstract idea into a practical application, as they do not provide any meaningful limitations on practicing the abstract idea.
Step 2B: The additional elements in the claims amount to no more than mere necessary data gathering and outputting. The same analysis applies in this step as discussed above in Step 2A Prong Two. Therefore, dependent Claims 2-6 are ineligible.
The additional limitations recited in the dependent Claims 2-6 fail to establish that the dependent claims are not directed to an abstract idea. The additional limitations of the 

Regarding Independent Claim 7:
Step 1: Claim 7 is an apparatus claim that recites a processor and a memory that in combination perform the steps of acquiring a request for global navigation, generating at least two requests for local navigation, controlling at least two local-navigation servers to respectively process associated requests, and determining a target global navigation route. Thus, the claim is directed to a statutory category.
Step 2A Prong 1: Claim 7 recites the steps of processing associated requests, and determining a target global navigation route. These steps recite an abstract idea which is directed to a mental process.
Step 2A Prong 2: Claim 7 recites the additional processing circuitry of a processor and memory, and the steps of acquiring a request and generating at least two requests. The limitation of a processor and memory is recited as generic computer components necessary to perform the abstract idea. The steps of acquiring a request and generating at least two requests is considered insignificant extra-solution activity, as they are no more than mere necessary data gathering and outputting needed to perform the abstract idea. Accordingly, these additional limitations do not integrate the abstract idea into a practical application, as they do not provide any meaningful limitations on practicing the abstract idea.
Step 2B: The additional elements in this claim amount to no more than mere instructions to apply the exception using generic computer components and mere necessary data gathering and outputting. The same analysis applies in this step as discussed above in Step 2A Prong Two. Therefore, independent Claim 7 is ineligible.

Regarding Dependent Claims 8-12:
Step 1: Claims 8-12 depend from Claim 7 and include the additional steps of determining an adjacent point (Claim 8), generating a request for the local navigation (Claim 8), determining the adjacent point (Claim 9), determining a local start point and a local end point (Claim 10), generating the request for local navigation (Claim 10), determining features of the candidate global navigation routes (Claim 11), determining the target global navigation route (Claim 11), generating requests for local route states (Claim 12), controlling the at least two local navigation servers to process requests (Claim 12), determining global route state information (Claim 12).
Step 2A Prong 1: The claims recite the steps of determining an adjacent point, determining the adjacent point, determining a local start point and a local end point, determining features, determining the target global navigation route, and processing requests. These steps recite an abstract idea which is directed to a mental process.
Step 2A Prong 2: The claims recite the additional steps of generating a request, generating the request, and generating requests. These steps are considered insignificant extra-solution activity, as they are no more than mere necessary data gathering and outputting needed to perform the abstract idea. Accordingly, these additional 
Step 2B: The additional elements in the claims amount to no more than mere necessary data gathering and outputting. The same analysis applies in this step as discussed above in Step 2A Prong Two. Therefore, dependent Claims 8-12 are ineligible.
The additional limitations recited in the dependent Claims 8-12 fail to establish that the dependent claims are not directed to an abstract idea. The additional limitations of the dependent claims, when considered individually and in combination, do not amount to significantly more than the abstract idea. Accordingly, Claims 7-12 are not patent eligible.

Regarding Independent Claim 13:
Step 1: Claim 13 is a product claim that recites a non-transitory computer-readable storage medium storing instructions to perform the steps of acquiring a request for global navigation, generating at least two requests for local navigation, controlling at least two local-navigation servers to respectively process associated requests, and determining a target global navigation route. Thus, the claim is directed to a statutory category.
Step 2A Prong 1: Claim 13 recites the steps of processing associated requests, and determining a target global navigation route. These steps recite an abstract idea which is directed to a mental process.
Step 2A Prong 2: Claim 13 recites the additional limitations of a storage medium, and the steps of acquiring a request and generating at least two requests. The limitation of a storage medium is recited as generic computer components necessary to perform the abstract 
Step 2B: The additional elements in this claim amount to no more than mere instructions to apply the exception using a generic computer component and mere necessary data gathering and outputting. The same analysis applies in this step as discussed above in Step 2A Prong Two. Therefore, independent Claim 13 is ineligible.

Regarding Dependent Claims 14-18:
Step 1: Claims 14-18 depend from Claim 13 and include the additional steps of determining an adjacent point (Claim 14), generating a request for the local navigation (Claim 14), determining the adjacent point (Claim 15), determining a local start point and a local end point (Claim 16), generating the request for local navigation (Claim 16), determining features of the candidate global navigation routes (Claim 17), determining the target global navigation route (Claim 17), generating requests for local route states (Claim 18), controlling the at least two local navigation servers to process requests (Claim 18), determining global route state information (Claim 18).
Step 2A Prong 1: The claims recite the steps of determining an adjacent point, determining the adjacent point, determining a local start point and a local end point, determining 
Step 2A Prong 2: The claims recite the additional steps of generating a request, generating the request, and generating requests. These steps are considered insignificant extra-solution activity, as they are no more than mere necessary data gathering and outputting needed to perform the abstract idea. Accordingly, these additional limitations do not integrate the abstract idea into a practical application, as they do not provide any meaningful limitations on practicing the abstract idea.
Step 2B: The additional elements in the claims amount to no more than mere necessary data gathering and outputting. The same analysis applies in this step as discussed above in Step 2A Prong Two. Therefore, dependent Claims 14-18 are ineligible.
The additional limitations recited in the dependent Claims 14-18 fail to establish that the dependent claims are not directed to an abstract idea. The additional limitations of the dependent claims, when considered individually and in combination, do not amount to significantly more than the abstract idea. Accordingly, Claims 13-18 are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-11, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 20100262359 A1, filed 04/14/2009, hereinafter “Motoyama”, in view of US 20180245938 A1, filed 04/23/2018, hereinafter “Song”.

Regarding Independent Claim 1, Motoyama teaches:
A method for planning a navigation route, the method comprising: (see at least figures 16-17)
acquiring a request for global navigation, wherein the request for the global navigation includes a user start point and a user end point, (see at least [0097] and figure 16, step 172, wherein the user inputs sends a request for global navigation containing the user’s destination, or end point, and the user’s start point)
and travel from the user start point to the user end point is required to pass through at least two administrative regions; (see at least [0028] and figure 7, which shows 
generating at least two requests for local navigation for the at least two administrative regions; (see at least [0098] and figure 16, steps 172-173, wherein a route search is conducted for the starting administrative region, the ending administrative region, and the regions between from the boundaries of each administrative region)
Motoyama remains silent on:
performed by a cross-region-navigation server (Although Motoyama does teach the method being performed by a cross-region-navigation device, see at least figure 19)
controlling at least two local-navigation servers to respectively process associated requests for the local navigation, 
wherein each of the local navigation servers is associated with at least one of the administrative regions; 
and determining a target global navigation route based on candidate local navigation routes fed back by the at least two local-navigation servers. (Although Motoyama does teach determining a target global navigation route based on candidate local navigation routes, see at least [0100] and figures 16, steps 176-177m wherein the candidate local navigation routes are combined to form candidate global navigation routes, and a target global navigation route is selected)

performed by a cross-region-navigation server (see at least [0274] and figures 7A-7B and 11, global navigation apparatus, and [0456], wherein functions of apparatuses can be implemented by servers)
controlling at least two local-navigation servers to respectively process associated requests for the local navigation, (see at least [0298] and [0305], wherein the first roadside navigation apparatus and second roadside navigation apparatus processes requests for local navigation and determines local navigation paths and [0456], wherein functions of apparatuses can be implemented as servers)
wherein each of the local navigation servers is associated with at least one of the administrative regions; (see at least [0088], wherein each roadside navigation apparatus is associated with a coverage area, or administrative region, within the global navigation route and [0456], wherein functions of apparatuses can be implemented as servers)
and determining a target global navigation route based on candidate local navigation routes fed back by the at least two local-navigation servers. (see at least [0303]-[0304] and [0307], wherein the vehicle takes a global path from local paths fed back by the first roadside navigation apparatus and the second roadside navigation apparatus and [0456], wherein functions of apparatuses can be implemented as servers)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Motoyama with Song’s technique of 

Regarding Independent Claim 7, Motoyama teaches:
An apparatus for planning a navigation route, the apparatus comprising: (see at least figure 19)
at least one processor; (see at least [0112] and figure 19, CPU 239)
and a memory storing instructions, the instructions when executed by the at least one processor, cause the at least one processor to perform operations, the operations comprising: (see at least [0112] and figure 19, ROM 240)
acquiring a request for global navigation, wherein the request for the global navigation includes a user start point and a user end point, (see at least [0097] and figure 16, step 172, wherein the user inputs sends a request for global navigation containing the user’s destination, or end point, and the user’s start point)
and travel from the user start point to the user end point is required to pass through at least two administrative regions; (see at least [0028] and figure 7, which shows how travel from the user start point to the user end point passes through at least two administrative regions c2 and c3)
generating at least two requests for local navigation for the at least two administrative regions; (see at least [0098] and figure 16, steps 172-173, wherein a route search is conducted for the starting administrative region, the ending administrative region, and the regions between from the boundaries of each administrative region)
Motoyama remains silent on:
controlling at least two local-navigation servers to respectively process associated requests for the local navigation, 
wherein each of the local navigation servers is associated with at least one of the administrative regions; 
and determining a target global navigation route based on candidate local navigation routes fed back by the at least two local-navigation servers. (Although Motoyama does teach determining a target global navigation route based on candidate local navigation routes, see at least [0100] and figures 16, steps 176-177m wherein the candidate local navigation routes are combined to form candidate global navigation routes, and a target global navigation route is selected)
Song teaches:
controlling at least two local-navigation servers to respectively process associated requests for the local navigation, (see at least [0298] and [0305], wherein the first roadside navigation apparatus and second roadside navigation apparatus 
wherein each of the local navigation servers is associated with at least one of the administrative regions; (see at least [0088], wherein each roadside navigation apparatus is associated with a coverage area, or administrative region, within the global navigation route and [0456], wherein functions of apparatuses can be implemented as servers)
and determining a target global navigation route based on candidate local navigation routes fed back by the at least two local-navigation servers. (see at least [0303]-[0304] and [0307], wherein the vehicle takes a global path from local paths fed back by the first roadside navigation apparatus and the second roadside navigation apparatus and [0456], wherein functions of apparatuses can be implemented as servers)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the apparatus of Motoyama with Song’s technique of using at least two local-navigation servers to process local path requests for each administrative region. It would have been obvious to modify because doing so allows for lane-level path planning and navigation throughout an entire vehicle’s journey without increasing computing burden on a global navigation apparatus, as recognized by song (see at least [0449]-[0451]).

Regarding Independent Claim 13, Motoyama teaches:
A non-transitory computer-readable storage medium storing computer instructions, wherein the computer instructions, when executed by a processor, cause the processor to perform operations, the operations comprising: (see at least [0110]-[0111])
acquiring a request for global navigation, wherein the request for the global navigation includes a user start point and a user end point, (see at least [0097] and figure 16, step 172, wherein the user inputs sends a request for global navigation containing the user’s destination, or end point, and the user’s start point)
and travel from the user start point to the user end point is required to pass through at least two administrative regions; (see at least [0028] and figure 7, which shows how travel from the user start point to the user end point passes through at least two administrative regions c2 and c3)
generating at least two requests for local navigation for the at least two administrative regions; (see at least [0098] and figure 16, steps 172-173, wherein a route search is conducted for the starting administrative region, the ending administrative region, and the regions between from the boundaries of each administrative region)
Motoyama remains silent on:
controlling at least two local-navigation servers to respectively process associated requests for the local navigation, 
wherein each of the local navigation servers is associated with at least one of the administrative regions; 
 fed back by the at least two local-navigation servers. (Although Motoyama does teach determining a target global navigation route based on candidate local navigation routes, see at least [0100] and figures 16, steps 176-177m wherein the candidate local navigation routes are combined to form candidate global navigation routes, and a target global navigation route is selected)
Song teaches:
controlling at least two local-navigation servers to respectively process associated requests for the local navigation, (see at least [0298] and [0305], wherein the first roadside navigation apparatus and second roadside navigation apparatus processes requests for local navigation and determines local navigation paths and [0456], wherein functions of apparatuses can be implemented as servers)
wherein each of the local navigation servers is associated with at least one of the administrative regions; (see at least [0088], wherein each roadside navigation apparatus is associated with a coverage area, or administrative region, within the global navigation route and [0456], wherein functions of apparatuses can be implemented as servers)
and determining a target global navigation route based on candidate local navigation routes fed back by the at least two local-navigation servers. (see at least [0303]-[0304] and [0307], wherein the vehicle takes a global path from local paths fed back by the first roadside navigation apparatus and the second roadside 
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the instructions of Motoyama with Song’s technique of using at least two local-navigation servers to process local path requests for each administrative region. It would have been obvious to modify because doing so allows for lane-level path planning and navigation throughout an entire vehicle’s journey without increasing computing burden on a global navigation apparatus, as recognized by song (see at least [0449]-[0451]).

Regarding Dependent Claims 2, 8, and 14, Motoyama and Song in combination disclose all of the limitations of Claims 1, 7, and 13 as discussed above, and Motoyama additionally teaches:
wherein the generating at least two requests for the local navigation for the at least two administrative regions comprises: determining an adjacent point between adjacent administrative regions; (see at least [0096], wherein boundary nodes are determined for each administrative region, and [0048] and figures 6-7, wherein boundary nodes for a region are adjacent points between adjacent administrative regions)
and for each of the adjacent administrative regions, generating a request for the local navigation for the administrative region based on at least one of the user start point, the adjacent point between the adjacent administrative regions, or the user end point. (see at least [0097]-[0098], wherein a local route search within each administrative region is performed, between the user start point and an 

Regarding Dependent Claims 3, 9, and 15, Motoyama and Song in combination disclose all of the limitations of Claims 2, 8, and 14 as discussed above, and Motoyama additionally teaches:
wherein the determining the adjacent point between the adjacent administrative regions comprises: determining the adjacent point between the adjacent administrative regions based on historical navigation trajectory data (see at least [0046], wherein the boundary nodes, or adjacent points, for each adjacent administrative region is partially determined by cost values, and [0113], wherein the cost values are determined using historical traffic data, or navigation trajectory data)
and map data of the adjacent administrative regions. (see at least [0046], wherein the boundary nodes, or adjacent points, for each adjacent administrative region is partially determined by XML map data, and [0043], wherein the XML map data is map data for each administrative region)

Regarding Dependent Claims 4, 10, and 16, Motoyama and Song in combination disclose all of the limitations of Claims 2, 8, and 14 as discussed above, and Motoyama additionally teaches:
wherein the generating the request for the local navigation for the administrative region based on at least one of the user start point, the adjacent point between the adjacent administrative regions, or the user end point comprises: determining a local start point and a local end point of the administrative region based on at least one of the user start point, the adjacent point between the adjacent administrative regions, or the user end point; (see at least [0097]-[0098], wherein a local route search within each administrative region is performed from the region’s local start point and end point, between the user start point and an adjacent point for the starting administrative region, between the user end point and an adjacent point for the destination administrative region, and between adjacent points for the rest of the administrative regions)
and generating the request for the local navigation for the administrative region based on the local start point and the local end point of the administrative region. (see at least [0080] and [0100] and figures 6-7 and 9-11, wherein the route search within an administrative region is performed between the starting and ending boundary node, or local start point and local end point, of each administrative region)

Regarding Dependent Claims 5, 11, and 17, Motoyama and Song in combination disclose all of the limitations of Claims 1, 7, and 13 as discussed above, and Motoyama additionally teaches:
wherein the determining the target global navigation route based on the candidate local navigation routes fed back by the at least two local-navigation servers comprises: determining features of candidate global navigation routes, according to a mapping relationship between the request for the global navigation and the requests for the local navigation, (see at least [0106], wherein candidate total routes, or candidate global navigation routes are determined, and see at least [0107], wherein the costs of the candidate global navigation routes are determined based on which administrative regions comprise the candidate global navigation route, or the mapping relationship between the request for global navigation and the requests for local navigation, and see at least [0089]-[0090] and [0099] and figures 13, wherein the costs of a link are features of the link)
and based on the candidate local navigation routes fed back by the at least two local navigation servers; (see at least [0107], wherein the candidate local navigation routes are used to calculate the total candidate global navigation route cost, by using the total cost of the links within a local administrative region and adding the cost across the region)
and determining the target global navigation route for the user according to the features of the candidate global navigation routes. (see at least [0108], wherein the target global navigation route is determined by selecting the candidate global navigation route with the lowest overall cost, or the best features determined)

Claims 6, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Motoyama and Song in combination as applied to claims above, and further in view of US 20190316919 A1, filed 04/11/2018, hereinafter "Keshavamurthy".

Regarding Dependent Claims 6, 12, and 18, Motoyama and Song in combination disclose all of the limitations of Claims 1, 7, and 13 as discussed above, and Motoyama additionally remains silent on:
wherein after the determining the target global navigation route, the method further comprises: generating, during user navigation, requests for local route states of the at least two administrative regions based on the target local navigation routes of the at least two administrative regions included in the target global navigation route; 
controlling the at least two local-navigation servers to process associated requests for the local route states; 
and determining global route state information of the target global navigation route based on local route state information fed back by the at least two local-navigation servers.
Keshavamurthy teaches: 
generating, during user navigation, requests for local route states of the at least two administrative regions based on the target local navigation routes of the at least two administrative regions included in the target global navigation route; controlling the at least two local-navigation servers to process associated requests for the local route states; (see at least [0135], wherein a request 252 indicating the global navigation route is sent to each localized server 107, and request 252 indicates data 260/262 corresponding to the region covered by each 
and determining global route state information of the target global navigation route based on local route state information fed back by the at least two local-navigation servers. (see at least [0135] and figures 2D and 2E-2F, wherein the local navigation servers feed back local route states 260/262 to global route planner 202, which then generates region-to-region centralized route state information)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the method, apparatus, and medium of Motoyama and Song with Keshavamurthy’s technique of requesting local route states and determining global route state information. It would have been obvious to modify because doing so allows for more optimal route computation in the case of emergencies or certain situations affecting road states, like restructured lanes, roadblocks, and construction zones, as recognized by Keshavamurthy (see at least [0156]-[0159]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Selena M. Jin whose telephone number is (408)918-7588. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.M.J./Examiner, Art Unit 3667                                                                                                                                                                                                             /RACHID BENDIDI/    Primary Examiner, Art Unit 3667